CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of Broadmark Funds and to the use of our report dated January 28, 2014 on Broadmark Tactical Plus Fund, a series of shares of beneficial interest of Broadmark Funds. Such financial statements and financial highlights appear in the November 30, 2013 Annual Report to Shareholders that are incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania March 27, 2014
